DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
	Claims 1 and 4 recite “one side” and “other side”. While clear in light of the specification, the terms per se raise confusion as they read like a relative term without the references point (i.e. [one/other] side [of/relative to] “x”), where “x” is the reference point. It is suggested to add the context in paragraphs 7-8 to clarify these limitations. 

Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamichi et al (US 5406975).

    PNG
    media_image1.png
    515
    999
    media_image1.png
    Greyscale


Regarding claim 1, Nakamichi (FIG 1 and annotated FIG A provided above) discloses “A valve device comprising: a flow channel member (11-13) that has a first flow channel (17, 14, 28); and an electromagnetic valve (29, 31-32, 27, electromagnetic via 31, 32, 34) that has a movable piece (32, 27, unnumbered poppet that 27 is mounted thereon) capable of moving in a predetermined direction (up/down) and is capable of opening and closing the first flow channel (27, 32 and poppet moves against/away from 19), wherein the first flow channel has an opening (19) which opens to one side (top part of poppet) in the predetermined direction, wherein the flow channel member has an annular protrusion (19, protrudes downward relative to its surroundings) which surrounds the opening (see FIG 1), wherein the movable piece has a valve body (27, poppet that 27 is mounted thereon) which is able to come into contact with the annular protrusion from the one side in the predetermined direction (when moving upward from FIG 1), wherein the valve body has: a valve body base (poppet) which has a large diameter part (“LDP”) and a small diameter part (“SDP”) having an outer diameter smaller than an outer diameter of the large diameter part (see FIG A) and connected to the large diameter part on the other 

Regarding claim 2, Nakamichi (FIG 1 and annotated FIG A provided above) discloses “wherein an inner edge of the seal surface (portion of 27 that abuts SDP) is located on a side inward from an inner edge of the annular protrusion (see FIG 1) when viewed in the predetermined direction, and wherein an outer edge of the seal surface (outermost edge of 27) is located on a side outward from an outer edge of the annular protrusion when viewed in the predetermined direction (see FIG 1).”  

Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al (US 20190329603).


    PNG
    media_image2.png
    494
    1291
    media_image2.png
    Greyscale

Regarding claim 1, Qi (FIGs 3-4 and annotated FIG B provided above) discloses “A valve device comprising: a flow channel member (122) that has a first flow channel (26c); and an electromagnetic valve (138, 150, 148, electromagnetic via 110, 138) that has a movable piece (138, 150, 148) capable of moving in a predetermined direction (up/down) and is capable of opening and closing the first flow channel (when displaced from FIG 3), wherein the first flow channel has an opening (top of 116, define 26c) which opens to one side (bottom part of 152, 150, 148) in the predetermined direction, wherein the flow channel member has an annular protrusion (130, protrudes upward relative to 116) which surrounds the opening (see FIG 3), wherein the movable piece has a valve body (150, 152, 148) which is able to come into contact with the annular protrusion from the one side in the predetermined direction (see FIG 4), wherein the valve body has: a valve body base (152, 150) which has a large diameter part (“LDP”) and a small diameter part (“SDP”) having an outer diameter smaller than an outer diameter of the large diameter part (see FIG B) and connected to the large diameter part on the other side (upper part of relative to SDP) in the predetermined direction with a step (“step”) therebetween; and an annular elastic body (148) which has an annular shape (see FIG 3) surrounding the small diameter part (see FIG 3) and is attached to the valve body base (see FIG 3), wherein the small diameter part has a flange (“flange”) which protrudes outward in a radial direction (relative to SDP), wherein the annular elastic body has: a first contact surface (“C1”) which comes into contact with a surface of the flange on 

Regarding claim 3, Qi (FIGs 3-4 and annotated FIG B provided above) discloses “wherein the entire seal surface overlaps the second contact surface and the step surface when viewed in the predetermined direction (see FIG B, C2/step radially overlap with all of SS).”  

Regarding claim 5, Qi (FIGs 3-4 and annotated FIG B provided above) discloses “wherein the electromagnetic valve has a guiding tube (110) in a tubular shape (see FIG 3) which surrounds the movable piece (surrounds 138 in FIG 3), wherein the guiding tube supports the movable piece in a manner of being able to move in the predetermined direction (138 moves up/down in FIG 3), wherein the flow channel member has: a valve chamber (interior of 122) into which the valve body is inserted (see FIG 3); and a second flow channel (26d) which is connected to the valve chamber (see FIG 3), wherein the first flow channel (26c) is a flow channel which is connected to the valve chamber via the opening (see FIG 3) and through which a fluid flowing into the valve chamber passes (26c is the inlet, see FIG 1), wherein the second flow channel (26d) is a flow channel through which a fluid that has flowed into the valve chamber via the first flow channel flows out (26d is the outlet, see FIG 1), wherein the movable piece has a vent hole (hole through 138) which is connected to an inside of the electromagnetic 

Regarding claim 6, Qi (FIGs 3-4 and annotated FIG B provided above) discloses “wherein the electromagnetic valve has an elastic member (spring within 138) which applies an elastic force to the movable piece in the predetermined direction (down), wherein the elastic member is provided inside the electromagnetic valve (see FIG 3), and wherein the vent hole has an inner opening (smaller diameter opening within 138 that opens to the spring, such that a spring step is formed in 138) which opens to a portion inside the electromagnetic valve where the elastic member is provided (see FIG 3).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muzzo (US 20100001222) in view of Qi.

    PNG
    media_image3.png
    865
    1057
    media_image3.png
    Greyscale

Regarding claim 1, Muzzo (FIGs 1-3 and annotated FIG C provided above) discloses “A valve device comprising: a flow channel member (28) that has a first flow channel (22); and a valve (32, 36, 38, 34) that has a movable piece (34, 36, 38) capable of moving in a predetermined direction (up/down) and is capable of opening and closing the first flow channel (against 30), wherein the first flow channel has an opening (top opening of 22) which opens to one side (lower side of 32) in the predetermined direction, wherein the flow channel member has an annular protrusion (30) which surrounds the opening (see FIG 3), wherein the movable piece has a valve body (33, 36, 64) which is able to come into contact with the annular protrusion from the one side in the predetermined direction (see FIG 3), wherein the valve body has: a valve body base (33) which has a large diameter part (“LDP”) and a small diameter part (”SDP”)  
Muzzo is silent regarding “an electromagnetic valve”. Muzzo instead uses manual control.
However, Qi (FIG 3) teaches a reciprocating poppet valve analogous to Muzzo having an electromagnetic actuator, the actuator comprising a coil in 134 and pole 110 that generate a magnetic field to raise/lower 138 (functionally analogous to 38 of Muzzo), opening/closing the valve.
Therefore it would have been obvious, before the application’s effective filing date, to modify the manual actuation of Muzzo (i.e. the actuator and drive stem) to instead be “an electromagnetic valve”, as taught by Qi, as choosing an alternative structure to achieve an automated version (via electric actuation) of the same expected result (lift valve actuation) would be within routine skill in the art. A benefit for doing so would be to utilize an automatic actuator having pressure balancing and sensing (paragraph 61 of Qi).  

Regarding claim 3, Muzzo (FIGs 1-3 and annotated FIG C provided above) discloses “wherein the entire seal surface overlaps the second contact surface and the step surface when viewed in the predetermined direction (see FIG C, C2/step surface radially overlap with all of 64).”  


    PNG
    media_image4.png
    259
    702
    media_image4.png
    Greyscale

Regarding claim 4, Muzzo (FIGs 1-3 and annotated FIG D provided above) discloses “wherein the small diameter part has: a root (“root”) which is connected to the large diameter part (see FIGs); and a joint (“joint”) which has an outer diameter smaller than an outer diameter of the root (see FIG D) and an outer diameter of the flange and which connects the root and the flange to each other in the predetermined direction (see FIG D), wherein the annular elastic body has a sandwiched part (“sandwich”) in an annular shape which surrounds the joint and is sandwiched between the root and the flange in the predetermined direction (see FIG D), and wherein the sandwiched part has: the first contact surface (at the bottom); and a third contact surface (inner surface) which comes into contact with a surface of the root on the other side (top part relative to SDP) in the predetermined direction.”  

Regarding claim 5, Qi (FIGs 3-4 and annotated FIG B provided above), as applied to Muzzo in claim 1, further teaches “wherein the electromagnetic valve has a guiding tube (110) in a tubular shape (see FIG 

Regarding claim 6, Qi (FIGs 3-4 and annotated FIG B provided above), as applied to Muzzo in claim 1, further teaches “wherein the electromagnetic valve has an elastic member (spring within 138) which applies an elastic force to the movable piece in the predetermined direction (down), wherein the elastic member is provided inside the electromagnetic valve (see FIG 3), and wherein the vent hole has an inner opening (smaller diameter opening within 138 that opens to the spring, such that a spring step is formed in 138) which opens to a portion inside the electromagnetic valve where the elastic member is provided (see FIG 3).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar devices to the application are disclosed by Fornara et al (US 20130133628), Hagiwara et al (US 20020139953), and Barnoin et al (US 5937884).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753